     Wesley D. Ray, Esq. (SBN 026351)
     Wesley.Ray@SacksTi emey.com
 2   Philip R. Rudd (SBN 014026)
     Philip.Rudd@SacksTiemey.com
 3
     Michael Galen, Esq. (SBN 035044)
 4   Michael.Galen@SacksTiemey.com
     SACKS TIERNEY P.A.
 5   4250 N. Drinkwater Blvd., 4th Floor
     Scottsdale, AZ 8525 1-3693
 6   Telephone: 480.425.2600
     Facsimile: 480.970.4610
 7
     Attorneys for Debtor
 8
 9                         IN THE UNITED STATES BANKRUPTCY COURT

10                                    THE DISTRICT OF ARIZONA

11   In re:                                             Involuntary Chapter 7

12   PCT INTERNATIONAL, INC. ,                          Case No.: 2:19-bk-14586-PS
13                          Debtor.                     DECLARATION OF DOUGLAS V.
14                                                      DRURY IN SUPPORT OF MOTION FOR
                                                        AN ORDER TO SHOW CAUSE AS TO
15                                                      WHY DEVON INVESTMENT INC. AND
                                                        CRESTWOOD CAPITAL
16                                                      CORPORATION, AND THEIR COUNSEL
                                                        HAGENS BERMAN SOBOL SHAPIRO
17                                                      LLP, SHOULD NOT BE HELD IN
18                                                      CONTEMPT FOR WILLFULLY
                                                        VIOLATING THE AUTOMATIC STAY
19                                                      AND WHY DAMAGES SHOULD NOT
                                                        BE AWARDED
20
21            I, Douglas V. Drury, hereby declare under penalty of petjury of the laws of the United

22   States of America, as follows:

23            1.     I am the President of PCT International, Inc. (the "Debtor") and am authorized to

24   make this declaration (this "Declaration") on behalf of the Debtor. In my capacity, I am familiar

25   with the matters set fotih in this Declaration, except as otherwise stated, and am competent to make

26   the statements contained in this Declaration.

27            2.     I have reviewed the Niotion fo r an Order to Sho-.,v Cause as to Why Devon

28 Investment Inc. and Crestwood Capital Corporation, and their Counsel Hagens Berman Sobol

 Case 2:19-bk-14586-PS
   2578004. v l
                               Doc 14 Filed 12/02/19 Entered 12/02/19 17:11:37               Desc
                                Main Document     Page 1 of 2
Case 2:19-bk-14586-PS   Doc 14 Filed 12/02/19 Entered 12/02/19 17:11:37   Desc
                         Main Document     Page 2 of 2
